Exhibit 10.1

FORM OF TERMINATION PROTECTION AGREEMENT

             THIS TERMINATION PROTECTION AGREEMENT is entered into between Juno
Online Services, Inc. (the “Company”) and ___________ (the “Executive”).

             Executive is a skilled and dedicated employee who has important
management responsibilities and talents which benefit the Company.  The Company
believes that its best interests will be served if Executive is encouraged to
remain with the Company.  The Company has determined that Executive’s ability to
perform Executive’s responsibilities and utilize Executive’s talents for the
benefit of the Company, and the Company’s ability to retain Executive as an
employee, will be significantly enhanced if Executive is provided with fair and
reasonable protection from the risks of a change in ownership or control of the
Company.  Accordingly, the Company and Executive agree as follows:

             1.          Defined Terms.

             Unless otherwise indicated, capitalized terms used in this
Agreement which are defined in Schedule A shall have the meanings set forth in
Schedule A.

             2.          Effective Date; Term.

             This Agreement shall be effective as of _______, 2001 (the
“Effective Date”) and shall remain in effect until _______, 2004 (the “Term”);
provided, however, that commencing with _______, 2002 and on each anniversary
thereof (each an “Extension Date”), the Term shall be automatically extended for
an additional one-year period, unless the Company or Executive provides the
other party hereto written notice before the applicable Extension Date that the
Term shall not be so extended.  Notwithstanding the foregoing, this Agreement
shall, if in effect on the date of a Change of Control, remain in effect until
the later of eighteen months following the Change of Control and the date that
all of the Company’s obligations under this Agreement have been satisfied in
full.

             3.          Termination Protection Benefits.

             If Executive’s employment with the Company is terminated upon or at
any time within eighteen months following a Change of Control, by the Company
without Cause or by Executive for Good Reason, Executive shall be entitled to
the payments and benefits provided hereafter in this Section 3 and as set forth
in this Agreement.  If Executive’s employment with the Company is terminated
prior to a Change of Control, by the Company by virtue of an act or omission by
the Company or by Executive for Good Reason, either (i) at the request of a
party (other than the Company or an affiliate of the Company) to a bona fide
transaction which, if consummated, would result in a Change of Control, whether
or not such Change of Control actually occurs, or (ii) in connection with or in
anticipation of a Change of Control that subsequently occurs, Executive shall be
entitled to the benefits provided hereafter in this Section 3 and as set forth
in this Agreement, and Executive’s Termination Date shall be Executive’s last
day of employment for purposes of clause (i) and shall be deemed to have
occurred immediately following the Change of Control for purposes of clause
(ii).  If Executive’s employment with the Company is terminated for any reason
other than by the Company with Cause or due to Executive’s death or Permanent
Disability within the three month period immediately prior to a Change of
Control that subsequently occurs, Executive shall be entitled to the benefits
provided hereafter in this Section 3 and as set forth in this Agreement, and
Executive’s Termination Date shall be deemed to have occurred immediately
following the Change of Control.  For purposes of this Agreement, the effective
date of any such termination is referred to as the “Termination Date.”  Notice
of termination without Cause or for Good Reason shall be given in accordance
with Section 14, and shall indicate the specific termination provision hereunder
relied upon, the relevant facts and circumstances, and the Termination Date.

a.          Severance Payments.  Within ten business days after the Termination
Date, the Company shall pay Executive a cash lump sum amount equal to:

(1)         ___ times Executive’s Base Salary in effect on the Termination Date
or the date of a Change of Control (if any), whichever is higher; provided that
if any reduction of the Base Salary, or any failure to increase the Base Salary
pursuant to an agreement between Executive and the Company, has occurred, then
the Base Salary on either date shall be as in effect immediately prior to such
reduction or after giving effect to such increase, as the case may be; and

(2)         ___ times Executive’s Bonus in effect on the Termination Date or the
date of a Change of Control (if any), whichever is higher; provided that if any
reduction of the Bonus, or any failure to increase the Bonus pursuant to an
agreement between Executive and the Company, has occurred, then the Bonus on
either date shall be as in effect immediately prior to such reduction or after
giving effect to such increase, as the case may be; and

(3)         Executive’s Bonus (as determined in (2), above) multiplied by a
fraction, the numerator of which shall equal the number of days Executive was
employed by the Company between the last day of the last period for which
Executive received a year-end bonus and the Termination Date and the denominator
of which shall equal 365 (or such other lower number of days in the applicable
measuring period).

b.          Treatment of Stock Options.  Any stock options outstanding on the
Termination Date (and any options into which such options are converted or
options granted in substitution for such options) shall (1) become fully vested
and exercisable (if not already vested and exercisable), and (2) remain
exercisable for a period of one year following the Termination Date. 
Notwithstanding the foregoing, no option shall be exercisable after the
specified maximum term of the option, as set forth in the document granting the
option.

c.          COBRA.  If, following the Termination Date, Executive elects to
continue group health benefits in accordance with the Consolidated Omnibus
Reconciliation Act of 1985 (COBRA) (or other similar state coverage continuation
law) and in accordance with the terms of the applicable plans, policies and
arrangements of the Company, the Company shall pay the entire amount of all
required premiums for a period of up to eighteen months or until Executive
obtains comparable coverage under another health plan, whichever is earlier. 
Executive agrees to provide notice to the Company promptly if Executive becomes
so covered under another health plan.

d.          Payment of Earned But Unpaid Amounts.  Within ten business days
after the Termination Date (or such earlier date required by law), the Company
shall pay Executive any as-yet unpaid portion of the Base Salary owed through
the Termination Date, any Bonus earned but unpaid as of the Termination Date for
any previously completed fiscal year (or other measuring period) of the Company,
all compensation previously deferred by Executive but not yet paid, and
reimbursement for any unreimbursed expenses properly incurred by Executive in
accordance with Company policies prior to the Termination Date.  Executive shall
also receive such employee benefits, if any, to which Executive may be entitled
from time to time under the employee benefit or fringe benefit plans, policies
or programs of the Company, other than any Company severance policy (payments
and benefits in this subsection (d), the “Accrued Benefits”).

e.          Non-Compete Payment.  Within ten business days after the Termination
Date, the Company shall pay Executive a cash lump sum amount equal to ___ times
the sum of Executive’s Base Salary and Bonus (as determined in Section 3(a)(1)
and Section 3(a)(2) above).  The payment of such amount is compensation for, and
is subject to, Executive’s compliance with the covenants and restrictions set
forth on the attached Schedule B.

             4.          Mitigation.

             Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, and (except as provided in Section 3(c) in the case where Executive
obtains other group health benefits), compensation earned from such employment
or otherwise shall not reduce the amounts otherwise payable under this
Agreement.

             5.          Impact of “Golden Parachute” Tax Provisions.

a.          In the event the Company determines, based upon the advice of the
independent public accountants for the Company, that part or all of the
consideration, compensation or benefits to be paid or provided to or for the
benefit of Executive under this Agreement constitute “parachute payments” under
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”), then, if the aggregate present value of such parachute payments,
whether evaluated alone or together with the aggregate present value of any
consideration, compensation or benefits to be paid to Executive under any other
plan, arrangement or agreement which constitute “parachute payments”
(collectively the “Parachute Amount”) exceed 2.99 times the Executive’s “base
amount”, as defined in Section 280G(b)(3) of the Code (the “Executive Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable or provided to or for the benefit of Executive shall be reduced to the
extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive Base Amount (the “Reduced Amount”); provided that such amounts shall
not be so reduced if Executive determines, based upon the advice of an
independent nationally recognized public accounting firm (which may, but need
not be, the independent public accountants of the Company), that without such
reduction Executive would be entitled to receive and retain, on a net after-tax
basis (including, without limitation, any excise taxes payable under Section
4999 of the Code), an amount which is greater than the amount, on a net-after
tax basis, that Executive would be entitled to retain upon Executive’s receipt
of the Reduced Amount.  All costs incurred by the Company or Executive in order
to make the determinations described in this Section 5(a) shall be paid by the
Company.

b.          If the determination made pursuant to Section 5(a) results in a
reduction of the amounts that would otherwise be paid or provided to or for the
benefit of Executive, Executive may then elect, in Executive’s sole discretion,
which and how much of any particular entitlement shall be eliminated or reduced
and shall advise the Company in writing of Executive’s election within ten days
of the determination of the reduction in payments.  If no such election is made
by Executive within such ten-day period, the Company may elect which and how
much of any entitlement shall be eliminated or reduced and shall notify
Executive promptly of such election.  Within ten days following such
determination and the elections hereunder, the Company shall pay or provide to
or for the benefit of Executive such amounts as are then due to Executive under
this Agreement and shall promptly pay or provide to or for the benefit of
Executive in the future such amounts as become due to Executive under this
Agreement.

c.          As a result of the uncertainty in the application of Section 280G of
the Code at the time of a determination hereunder, it is possible that payments
will be made by the Company which should not have been made under Section 5(a)
(“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 5(a) should have been made (“Underpayment”).  In the event
that there is a final determination by the Internal Revenue Service which the
parties do not contest, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to Executive which Executive shall return to
the Company together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code.  In the event that there is (1) a final
determination by the Internal Revenue Service which the parties do not contest,
(2) a final determination by a court of competent jurisdiction, or (3) a change
in the provisions of the Code, any regulations promulgated thereunder, or other
administrative or judicial announcements, decisions, or interpretations pursuant
to which an Underpayment reasonably arises under this Agreement, any such
Underpayment shall be promptly paid or provided by the Company to or for the
benefit of Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.

             6.          Termination for Cause.

             Nothing in this Agreement shall be construed to prevent the Company
from terminating Executive’s employment for Cause.  If Executive is terminated
for Cause, the Company shall have no obligation to make any payments under this
Agreement, except for the Accrued Benefits.


             7.          Indemnification; Director’s and Officer’s Liability
Insurance.

             Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law or under the Company’s Certificate of
Incorporation or By-Laws, as they may be amended or restated from time to time,
but which in any event shall not be reduced in scope from such rights possessed
by Executive on the date of a Change of Control, if any, or the Termination
Date, if earlier (except as required by law).  In addition, the Company shall
maintain Director’s and Officer’s liability insurance on behalf of Executive, at
no less than the level in effect immediately prior to the Termination Date, for
the six-year period following the Termination Date, and throughout the period of
any applicable statute of limitations with respect to any services rendered by
Executive for or on behalf of the Company.

             8.          Release.

             Executive’s receipt of any payments under this Agreement is
contingent upon (i) Executive’s execution of a release substantially in the form
attached hereto as Exhibit 1, and (ii) the expiration of the Age Discrimination
in Employment Act revocation period set forth in such release, without such
release being revoked by Executive.

             9.          Not an Employment Agreement; Effect on Other Rights.

             This Agreement is not, and nothing herein shall be deemed to
create, a contract of employment between the Company and Executive.  Except as
expressly provided herein, this Agreement shall not interfere in any way with
the right of the Company at any time to reduce Executive’s compensation or other
benefits or terminate Executive’s employment, with or without Cause.  Any rights
that Executive shall have in that regard shall be as set forth in any applicable
employment agreement between Executive and the Company.  With respect to
Executive’s employment agreement, if any, as in effect immediately prior to the
Termination Date, nothing herein shall have any effect on Executive’s rights
thereunder; provided, however, that in the event of Executive’s termination of
employment in accordance with Section 3 hereof, this Agreement shall govern
solely for the purpose of providing the terms of all payments and additional
benefits to which Executive is entitled upon such termination and any payments
or benefit provided thereunder shall reduce the corresponding type of payments
or benefits hereunder.


             10.        Costs of Proceedings.

             Each party shall pay its own costs and expenses in connection with
any legal proceeding (including arbitration), relating to the interpretation or
enforcement of any provision of this Agreement, except that the Company shall
pay such costs and expenses, including attorneys’ fees and disbursements, of
Executive if Executive prevails in such proceeding.

             11.        Assignment.

             Except as otherwise provided herein, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Company and
Executive and their respective heirs, legal representatives, successors and
assigns.  If the Company shall be merged into or consolidated with another
entity, the provisions of this Agreement shall be binding upon and inure to the
benefit of the entity surviving such merger or resulting from such
consolidation.  The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.  The provisions of this Section 11 shall continue to
apply to each subsequent employer of Executive hereunder in the event of any
subsequent merger, consolidation or transfer of assets of such subsequent
employer.

             12.        Withholding.

             Notwithstanding any other provision of this Agreement, the Company
may, to the extent required by law, withhold applicable federal, state and local
income and other taxes from any payments due to Executive hereunder.

             13.        Applicable Law.

             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles thereof.

             14.        Notice.

             For the purpose of this Agreement, any notice and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.
             If to the Company:

Juno Online Services, Inc.
1540 Broadway, 27th Floor
New York, New York  10036
Attention:  General Counsel

             If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

             15.        Succeeding Provisions of Law.

             References in this Agreement to any provision of law shall also be
read to include any other provision that replaces, succeeds, or otherwise
modifies such provision of law.

             16.        Entire Agreement; Modification.

             This Agreement constitutes the entire agreement between the parties
on the subject of termination of employment and subsequent non-competition, and,
except as expressly provided herein, supersedes all other prior agreements
expressly concerning the terms of all payments and additional benefits to which
Executive is entitled upon termination of employment, whether or not such
termination is in connection with the occurrence of a Change of Control,
including that certain employment agreement between the Company and Executive
dated _____________, and the supplemental letter between the Company and
Executive dated ________ which forms a part of such employment agreement.  This
Agreement may be changed only by a written agreement executed by the Company and
Executive.

             17.        Counterparts.

             This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

             IN WITNESS WHEREOF, the parties have executed this Agreement on the
____ day of ______, 2001.

    COMPANY     Juno Online Services, Inc.         By:

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

 

 

  EXECUTIVE   [Name]          

--------------------------------------------------------------------------------

 

Schedule A

CERTAIN DEFINITIONS

             As used in this Agreement, and unless the context requires a
different meaning, the following terms, when capitalized, have the meaning
indicated:

             1.          “Act” means the Securities Exchange Act of 1934, as
amended.

             2.          “Base Salary” means Executive’s annual rate of base
salary in effect on the date in question.

             3.          “Bonus” means the amount payable (including any
guaranteed minimum amounts) to Executive under the applicable bonus arrangement
(including an existing employment agreement) with respect to the relevant fiscal
year (or other shorter measuring period) of the Company.  If no amount payable
or minimum amount is specified as of the relevant date, then solely for the
purpose of calculating the portion of the severance payment described in
Sections 3(a)(2) and 3(a)(3), the “Bonus” shall mean the sum of all bonus
payments made with respect to the most recent fiscal year (or other most recent
shorter measuring periods which in the aggregate cover a twelve (12) month
period), or the minimum guaranteed bonus for 2001, whichever is greater.

             4.          “Cause” means any of the following: (i) conviction of a
felony under the laws of the United States or any state thereof, or (ii)
Executive’s willful malfeasance or willful misconduct in connection with
Executive’s duties hereunder, or (iii) Executive’s repeated willful refusal to
perform Executive’s duties (not including any duties in excess of Executive’s
duties immediately prior to a Change of Control, if any) which, in each case,
results in demonstrable material harm to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates, which
Executive fails to cure within fifteen days after being provided with written
notification of such willful action or inaction as determined by resolution of
the Board of Directors.

             5.          “Change of Control” means the first to occur of any of
the following during the Term:

a.          any “person” or “group” (as described in the Act) becomes the
beneficial owner of 50% or more of the combined voting power of the then
outstanding voting securities with respect to the election of the Company’s
Board of Directors, and also holds more than any group or person who is the
beneficial owner of Company common shares.  “Person” does not include any
Company employee benefit plan, any company the shares of which are held by the
Company’s shareholders in substantially the same proportion as they held the
Company’s stock, or any testamentary trust or estate;

b.          any merger, consolidation, amalgamation, plan or arrangement,
reorganization or similar transaction involving the Company, other than, in the
case of any of the foregoing, a transaction in which Company shareholders
immediately prior to the transaction hold immediately thereafter, in the same
proportion as immediately prior to the transaction, not less than 50.1% of the
combined voting power of the then outstanding voting securities with respect to
the election of the board of directors of the resulting entity;

c.          any change in a majority of the Company’s Board of Directors within
a 24-month period unless the change was approved by a majority of the Incumbent
Directors;

d.          any liquidation, sale, exchange, lease or other transfer of all or
substantially all of the assets of the Company; or

e.          any other transaction so denominated by the Company’s Board of
Directors.

             6.          “Code” means the Internal Revenue Code of 1986, as
amended.

             7.          “Company” means Juno Online Services, Inc. and any
successor or successors thereto.

             8.          “Good Reason” means any of the following actions taken
without Executive’s express prior written approval, other than due to
Executive’s Permanent Disability or death:

a.          any decrease of more than five percent over a twelve consecutive
month period in, or any failure to increase in accordance with an agreement
between Executive and the Company, Base Salary, Bonus, or minimum guaranteed
bonus;

b.          any material decrease in Executive’s pension benefit opportunities
or any material diminution in the aggregate employee benefits (in each case, if
applicable, as afforded to Executive immediately prior to a Change of Control,
if any); for this purpose employee benefits shall include, but not be limited to
life insurance, medical and disability benefits, flexible perquisites and
matching gifts;

c.          any diminution in Executive’s title or reporting relationship, or
substantial diminution in duties or responsibilities; or

d.          any relocation of Executive’s principal place of business of 20
miles or more, including travel inconsistent (as to frequency and/or distance)
with Executive’s normal practice as of the date of the Agreement.

Executive shall have six months from the time Executive first becomes aware of
the existence of Good Reason (but not more than eighteen months following the
Change of Control) to resign for Good Reason.


             9.          “Incumbent Director” means a member of the Company’s
Board of Directors at the beginning of the period in question, including any
director who was not a member of the Company’s Board of Directors at the
beginning of such period but was elected or nominated to the Board of Directors
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors (so long as such
director was not nominated by a person who has expressed an intent to effect a
Change of Control or engage in a proxy or other control contest).

             10.        “Permanent Disability” means inability, by reason of any
physical or mental impairment, to substantially perform the significant aspects
of Executive’s regular duties, which inability has lasted for six months and is
reasonably expected to be permanent.  Permanent Disability shall be determined
by a qualified physician who is acceptable to both the Company and Executive.

Schedule B

NON-COMPETITION

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows. 
Unless otherwise indicated, capitalized terms shall have the meaning set forth
in the Agreement to which this Schedule B is a part, including the terms of
Schedule A.

             1.          For a period of _______ months following the
Termination Date (the “Restricted Period”), Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly solicit or assist in soliciting in competition with the Company, the
business of any client of the Company:

a.          with whom Executive had personal contact or dealings on behalf of
the Company during the six-month period immediately preceding the Termination
Date; or

b.          for whom Executive had direct or indirect responsibility during the
six-month period immediately preceding the Termination Date.

             2.          During the Restricted Period, Executive will not
directly or indirectly:

a.          provide services comparable to those Executive performed for the
Company for any company, the primary business of which is the provision of
dial-up or broadband Internet access or for the Internet access provider unit or
subsidiary of any company whose primary business is other than the provision of
Internet access (a “Competitive Business”); or

b.          acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant.

             3.          Notwithstanding anything to the contrary in the
Agreement, Executive may, directly or indirectly, own, solely as an investment,
securities of any person engaged in the business of the Company or its
affiliates, including a Competitive Business, if Executive (i) is not a
controlling person of, or a member of a group which controls, such person and
(ii) does not, directly or indirectly, own 5% or more of any class of equity
securities of such person.

             4.          During the Restricted Period, Executive will not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
person, company, business entity or other organization whatsoever, directly or
indirectly, solicit or encourage any employee of the Company or its affiliates
to provide services to a Competitive Business.

It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Schedule B and the Agreement to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Schedule B and the Agreement is an unenforceable restriction against
Executive, the provisions of this Schedule B and the Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable.  Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Schedule B or the
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

EXHIBIT 1

FORM OF RELEASE

             THIS RELEASE (“Release”) is made by ___________ (“you”) as of the
date set forth below.

             WHEREAS, Juno Online Services, Inc. and you have entered into a
Termination Protection Agreement dated as of __________________, 2001 (the
“Agreement”); and

             IN CONSIDERATION OF the protection and benefits provided for under
the Agreement, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, you hereby agree as follows:

             a.          You hereby agree on behalf of yourself, your agents,
assignees, attorneys, successors, assigns, heirs and executors, to, and you do
hereby, fully and completely forever release the Company and its affiliates,
predecessors and successors and all of their respective past and/or present
officers, directors, partners, members, managing members, managers, employees,
agents, representatives, administrators, attorneys, insurers and fiduciaries in
their individual and/or representative capacities (hereinafter collectively
referred to as the “Company Releasees”), from any and all causes of action,
suits, agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialities, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which you or
your heirs, executors, administrators, successors and assigns ever had, now have
or may have against the Company Releasees or any of them, in law, admiralty or
equity, whether known or unknown to you, for, upon, or by reason of, any matter,
action, omission, course or thing in connection with or in relationship to your
employment or other service relationship with the Company or its affiliates, the
termination of any such employment or service relationship and any applicable
employment, compensatory or equity arrangement with the Company or its
affiliates occurring up to the date this Release is signed by you; provided that
such released claims shall not include any claims to enforce your rights under,
or with respect to, the Agreement, any claims relating to indemnification as
described further in Section 7 of the Agreement, or any claims which arise out
of the relationship with the Company or its affiliates other than that as an
employee or other service provider (e.g., a shareholder) (such released claims
are collectively referred to herein as the "Released Claims").

             b.          Notwithstanding the generality of clause (a) above, the
Released Claims include, without limitation, (i) any and all claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Civil Rights Act of 1971, the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
and any and all other federal, state or local laws, statutes, rules and
regulations pertaining to employment or otherwise, and (ii) any claims for
wrongful discharge, breach of contract, fraud, misrepresentation or any
compensation claims, or any other claims under any statute, rule or regulation
or under the common law, including compensatory damages, punitive damages,
attorney’s fees, costs, expenses and all claims for any other type of damage or
relief.

             c.          To ensure that the foregoing release is fully
enforceable in accordance with its terms, you agree to waive any and all rights
of Section 1542 of the California Civil Code (to the extent applicable) as it
exists from time to time or a successor provision thereto, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

In addition, to ensure that the foregoing release is fully enforceable in
accordance with its terms, you agree to waive any protection that may exist
under any comparable or similar statute and under any principle of common law of
the United States or any and all States.

             d.          You represent that you have read carefully and fully
understand the terms of this Release, and that you have been advised to consult
with an attorney and have had the opportunity to consult with an attorney prior
to signing this Release.  You acknowledge that you are executing this Release
voluntarily and knowingly and that you have not relied on any representations,
promises or agreements of any kind made to you in connection with your decision
to accept the terms of this Release, other than those set forth in this
Release.  You acknowledge that you have been given at least twenty-one (21)(1)
days to consider whether you want to sign this Release and that the Age
Discrimination in Employment Act gives you the right to revoke this Release
within seven (7) days after it is signed, and you understand that you will not
receive any payments due you under the Agreement before such seven (7) day
revocation period (the “Revocation Period”) has passed and then, only if you
have not revoked this Release.  To the extent you have executed this Release
within less than twenty-one (21) days after its delivery to you, you hereby
acknowledge that your decision to execute this Release prior to the expiration
of such twenty-one (21) day period was entirely voluntary.

             THIS the ___ day of ___________________, 200_.

  [Name]              

--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

Juno Online Services, Inc.

--------------------------------------------------------------------------------

(1) Note:  A 45-day period instead may apply in certain cases where a release is
requested in connection with an exit incentive or other termination program
offered to a group or class of employees.  In that case, additional disclosure
must be provided to Executive.

 

By:

--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 